     Case 5:19-cr-00130-H-BQ Document 24 Filed 11/26/19             Page 1 of 8 PageID 58


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                         No. 5:19-CR-130-H

AIDEN BRUCE-UMBAUGH,

         Defendant.


                      ORDER DENYING DEFENDANT’S MOTION FOR
                          RECONSIDERATION OF DETENTION

         Before the Court is defendant Aiden Bruce-Umbaugh’s Motion for Review of

Detention Order. Dkt. No. 21. Defendant Aiden Bruce-Umbaugh has asked the Court to

reconsider the magistrate judge’s order detaining him pending trial. After conducting a de

novo review of the detention order, the transcript of the detention hearing, the Motion for

Review of Detention Order, and the government’s response, the Court finds that the motion

should be denied because there is no condition or combination of conditions that will

reasonably assure Bruce-Umbaugh’s appearance and, in any event, because Bruce-

Umbaugh would pose a danger to others and to the community if released.

1.       Background

         On November 13, 2019, Aiden Bruce-Umbaugh was indicted by a federal grand jury

for Possession of Firearms and Ammunition by a Prohibited Person in violation of 18

U.S.C. §§ 922(g)(3) and 924(a)(2). The government moved to detain Bruce-Umbaugh

pending trial, asserting that he was both a flight risk and a danger to others and to the

community. Dkt. No. 17.
     Case 5:19-cr-00130-H-BQ Document 24 Filed 11/26/19              Page 2 of 8 PageID 59


         On November 14 and 15, 2019, Magistrate Judge D. Gordon Bryant conducted a

thorough detention hearing. Judge Bryant found that there were no conditions that could

be imposed to assure the defendant’s appearance and ordered that Bruce-Umbaugh be

remanded to custody and detained pending trial. Dkt. Nos. 18, 19. A review of the

transcript of the proceedings indicates that Judge Bryant based his Order of Detention on

the direct and cross-examinations of the government’s witness, testimony by proffer by the

defendant’s attorney, and the government’s exhibits.

2.       Legal Standard

         Under the Bail Reform Act, a defendant shall be released pending trial “unless a

judicial officer determines that release will not reasonably assure the appearance of the

person as required or will endanger the safety of any other person or the community.”

United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989). For pretrial detention to be

imposed, the lack of reasonable assurance of either the defendant’s appearance or the safety

of others or the community is sufficient; both are not required. Id. at 799. But detention can

be ordered only in a case that involves one of the six circumstances listed in 18 U.S.C.

§ 3142(f). See United States v. Byrd, 969 F.2d 106, 109 (5th Cir. 1992).

         A “serious risk” that the defendant will flee is one of the six circumstances

warranting detention if there are no release conditions that will reasonably assure the

appearance of the defendant when required. 18 U.S.C. § 3142(f)(2)(A). In evaluating

whether there are conditions of release that will reasonably assure the defendant’s

appearance at trial and the safety of others and the community, this Court must consider the

factors laid out by 18 U.S.C. § 3142(g). Those factors are:




                                                2
  Case 5:19-cr-00130-H-BQ Document 24 Filed 11/26/19                Page 3 of 8 PageID 60


        1. The nature and circumstances of the offense charged, including whether
           the offense is a crime of violence or involves a narcotic drug;

        2. The weight of the evidence against the person;

        3. The history and characteristics of the person, including (A) his character,
           physical and mental condition, family ties, employment, financial
           resources, length of residence in the community, community ties, past
           conduct, history relating to drug or alcohol abuse, criminal history, and
           record concerning appearance at court proceedings, and (B) whether at the
           time of the current offense or arrest the defendant was on probation or
           parole; and

        4. The nature and seriousness of the danger to any person or the community
           that would be posed by the person’s release.

See 18 U.S.C. § 3142(g)(1)-(4).

        In determining whether risk of flight warrants detention, a preponderance standard

applies: “[T]he judicial officer should determine, from the information before him, that it is

more likely than not that no condition or combination of conditions will reasonably assure

the accused’s appearance.” United States v. Fortna, 769 F.2d 243, 250 (5th Cir. 1985); United

States v. Araneda, 899 F.2d 368, 370 (5th Cir. 1990) (“Pretrial detention is warranted if the

Government shows by a preponderance of the evidence that the accused person poses a

serious flight risk.”).

        When the district court considers a motion to revoke or amend a magistrate judge’s

pretrial detention order, the district court acts de novo and must make an independent

determination of the proper pretrial detention or conditions of release. United States v.

Rueben, 974 F.2d 580, 585 (5th Cir. 1982). Moreover, a district court, having had the

magistrate judge’s ruling properly before it, may make additional findings based on its

independent consideration of the record before the magistrate judge “as unfettered as it

would be if the district court were considering whether to amend on its own action.” Fortna,


                                               3
     Case 5:19-cr-00130-H-BQ Document 24 Filed 11/26/19             Page 4 of 8 PageID 61


769 F.2d at 249–50. The rules concerning admissibility of evidence in criminal trials do not

apply at the presentation and consideration of information at the hearing. Id. (citing 18

U.S.C. § 3142(f)).

         The court’s review of the record developed before the magistrate judge is an

appropriate procedure to comply with its obligation to conduct de novo review of a

detention order. See, e.g., United States v. Farguson, 721 F. Supp. 128, 129 n.1 (N.D. Tex.

1989) (Fitzwater, J.). When conducting review of a detention order under 18 U.S.C.

§ 3145(b), the court retains the discretion to hold or not to hold another hearing or to receive

additional evidence. See United States v. Anderson, 2014 WL 2764747, at *3 (N.D. Tex. 2014)

(Fitzwater, C.J.) (citing United States v. Dominguez, 783 F.2d 702, 708 n.8 (7th Cir. 1986);

United States v. Shaker, 665 F. Supp. 698, 704 (N.D. Ind. 1987)). The Court declines to

convene a second detention hearing where, as here, no showing has been made that such a

hearing is warranted.

3.       Discussion

         The Court has conducted a de novo review of the detention order and the transcript

of the detention hearing, and it carefully reviewed Bruce-Umbaugh’s Motion for Review of

Detention Order. The Court finds that the motion should be denied because the

government has proved by a preponderance of the evidence that there is no condition or

combination of conditions that will reasonably assure Bruce-Umbaugh’s appearance.

Additionally, and in any event, the Court finds that clear and convincing evidence

establishes that Bruce-Umbaugh, if released, would pose a danger to others and to the

community.




                                               4
  Case 5:19-cr-00130-H-BQ Document 24 Filed 11/26/19               Page 5 of 8 PageID 62


       The first two factors—the nature of circumstances of the offense charged and the

weight of the evidence against the person—weigh in favor of detention. Bruce-Umbaugh is

charged with Possession of Firearms and Ammunition by a Prohibited Person. Dkt. No. 9.

18 U.S.C. § 3142(g)(1) provides a list of offenses which weigh in favor of detention. Within

these enumerated offenses are offenses involving “a minor victim or a controlled substance,

firearm, explosive, or destruction device.” Id. The offense for which Bruce-Umbaugh has

been charged under 18 U.S.C. § 922(g) is by definition a firearm offense. See United States v.

Daniels, 2018 U.S. Dist. LEXIS 14499, *9 (N.D. Tex. January 30, 2018) (Fitzwater, J.)

(finding that a defendant charged with Possession of a Firearm by a Prohibited Person in

violation of 18 U.S.C. § 922(g)(9) was charged with a firearm offense for purposes of

pretrial-detention review).

       Further, the weight of the evidence against Mr. Bruce-Umbaugh is extensive. The

defendant was found with marijuana in his possession as well as multiple firearms. Tr. 91.

He has admitted to possessing the marijuana and firearms. Id; Dkt. No. 1 at 7, ¶ 1. The

weapons involved crossed state lines, traveling in or affecting commerce. Tr. 91; Dkt. No. 1

at 7, ¶ 20. Moreover, based on Bruce-Umbaugh’s admissions, he engaged in the regular use

of a controlled substance at a time proximate to the possession of firearms. Tr. 91–92, Dkt.

No 1 at 7, ¶ 19. Thus, the first and second factors under 18 U.S.C. § 3142(g) weigh in favor

of detention.

       The third factor—the history and characteristics of the person—weighs heavily in

favor of detention. This inquiry involves evaluating the defendant’s family ties,

employment, length of residence, and community ties. 18 U.S.C. § 3142 (g)(3), (4). The

defendant is a resident of Washington state and has no connection to the Northern District


                                              5
  Case 5:19-cr-00130-H-BQ Document 24 Filed 11/26/19                Page 6 of 8 PageID 63


or the State of Texas. He maintains no employment in Texas and has no family, property,

financial interest, or other community ties that would incentivize him to return to Lubbock.

Dkt. No. 21 at 1; Tr. 64–69. At the time of his arrest, the defendant was unemployed and

does not own or lease a residence. Tr. 94. Indeed, in a recorded phone call, Bruce-

Umbaugh indicated that at the time of arrest, he was homeless. Tr. 51. While he may have

previously maintained steady employment, that was not the case for the six months

preceding his arrest. Dkt. No. 21 at 2.

       The defendant’s argument that he may reside with his fiancée, who may someday

gain employment in New Mexico but currently resides in Washington state with her family,

does not reassure the Court. Tr. 68. Additionally, acknowledging his fiancée’s profession

as a travelling nurse, the Court shares Judge Bryant’s concerns that the defendant would

either travel the country with his fiancée as a result of her profession, rendering monitoring

difficult, if not impossible, or reside in Washington state with his fiancée’s family. Tr. 95.

Bruce-Umbaugh has provided no reason that his fiancée or her family have an interest in

assuring the defendant’s appearance for proceedings 1,500 miles from home. Id. And while

the Court recognizes that Bruce-Umbaugh has no criminal history and thus no previous

record of failing to appear at court proceedings, Dkt. No. 21 at 2, the Court, in combination

with the other Section 3142(g) factors, weighs heavily that he has no ties to this community

and no stable employment or residence to which he may be released.

       The final factor the Court considers is the nature and seriousness of the danger to any

person or the community that would be posed by the person’s release. The Court finds that

this factor also weighs in favor of detention. Upon his arrest, Mr. Bruce-Umbaugh made

statements on a recorded line that it was “probably a good thing that police caught him off


                                               6
     Case 5:19-cr-00130-H-BQ Document 24 Filed 11/26/19                       Page 7 of 8 PageID 64


guard” when they pulled him over. Tr. 31. In the vehicle, police discovered three assault

rifles and a pistol, marijuana, and approximately 2,000 rounds of ammunition, including

high-capacity magazines and ammunition that did not match any firearms in their

possession. Tr. 38–39; Dkt. No. 23 at 1. The driver of the vehicle, Kaleb Cole, has been

designated by Canada as a terrorist threat and has had his weapons removed by the State of

Washington. Tr. at 27–28. Additionally, Bruce-Umbaugh said that his arrest in this case

augments the extent to which he “hate[s] the f’ing pig system.” Tr. 31. Given the

combination of an avowed hatred of law enforcement, extreme firepower, and admitted

substance abuse, the Court finds that the fourth factor weighs in favor of detention. 1 His

conduct and statements undermine his assertion that, if released, he would comply with the

Court’s orders, respect the Court’s monitoring requirements, and appear in the Northern

District of Texas as required.

         Therefore, after analyzing each of the Section 3142(g) factors, and considering them

in combination, the Court finds that there is no condition or combination of conditions that

can be imposed that will reasonably assure the defendant’s appearance at trial. Bruce-

Umbaugh’s motion for reconsideration of the order of detention pending trial is denied.

4.       Conclusion

         The Court, having considered Bruce-Umbaugh’s Motion to Review of Detention

Order, the transcript of the detention hearing, and Judge Bryant’s Order of Detention, finds

that the motion should be denied. The evidence presented at the detention hearing, taken as

a whole, establishes that Bruce-Umbaugh lacks any ties to this area. The weight of the


1
  Based on this dangerous combination of circumstances, and after consideration of the Section 3142(g)
factors, the Court also finds by clear and convincing evidence that no condition or combination of conditions
will reasonably assure the safety of any other person and the community if Bruce-Umbaugh were released
pending trial.

                                                      7
  Case 5:19-cr-00130-H-BQ Document 24 Filed 11/26/19              Page 8 of 8 PageID 65


evidence against him is strong, and the charge against him is a serious one. He has no

stable employment or residence, and his proposal of residing with his fiancée, who he posits

may serve as a third-party custodian, does not assure this Court of his future appearance for

the reasons stated above. Thus, the Court finds that there is no condition or combination of

conditions that will reasonably assure his appearance. Additionally, the Court finds that

Bruce-Umbaugh poses a danger to others and to the community if released as discussed.

       So ordered on November ____, 2019.



                                                  __________________________________
                                                  JAMES WESLEY HENDRIX
                                                  UNITED STATES DISTRICT JUDGE




                                              8
